Citation Nr: 1122698	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture, left distal radius with ulna palsy.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture, right distal radius and ulna with carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left wrist disability has been manifested by complaints of pain, stiffness, and swelling, and healed fractures  of the distal radius and ulnar styloid, and has not been shown by competent clinical, or competent and credible lay evidence of record to have resulted in nonunion of the upper or and/or lower half of the radius or ulna, ankylosis, impairment of the flail joint, loss of pronation motion beyond the middle or last quarter of the arc, or loss of supination or pronation (bone fusion)with the hand fixed in supination or hyperpronation, full pronation, near the middle of the arc, or moderate pronation.


2.  Throughout the rating period on appeal, the Veteran's right wrist disability has been manifested by complaints of pain, stiffness, and swelling, and healed fractures of the distal radius and ulna, and has not been shown by competent clinical, or competent and credible lay evidence of record to have resulted in nonunion of the upper or and/or lower half of the radius or ulna, ankylosis, impairment of the flail joint, loss of pronation motion beyond the middle or last quarter of the arc, or loss of supination or pronation (bone fusion)with the hand fixed in supination or hyperpronation, full pronation, near the middle of the arc, or moderate pronation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of fracture, left distal radius with ulna palsy, have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5205-5215 (2010).

2.  The criteria for an evaluation in excess of 10 percent for residuals of fracture, right distal radius with carpal tunnel syndrome, have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5205-5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

With respect to the issues on appeal, the agency of original jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in July 2006, prior to the initial adjudication of the claims, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
VA examinations were obtained for the issues on appeal.  38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010).

The average normal range of motion in the wrist and the forearm is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; radial deviation to 20 degrees; pronation to 80 degrees, and supination to 85 degrees. 38 C.F.R. § 4.71a, Plate I (2010).

Factual Background

On VA examination in August 2006, the Veteran, who is right handed, reported experiencing pain and stiffness of both wrist joints, more so in the morning, almost every day, which rated a 2 to 3 on a pain scale of 1 to 10.  He indicated that he had more symptoms during cold weather and the rainy season and whenever he did certain activities, mainly pushing and gripping activities.  He also gave a history of occasional swelling of both wrist joints, but no popping sensation.  He took pain medication, mostly Ibuprofen (800 mg one to two tablets per day).  He sometimes took aspirin and was getting fairly good improvement in symptoms. The Veteran worked full-time in the automotive manufacturing unit, where he constantly handled doors weighing about 15 to 20 pounds and where he occasionally handled about 50 to 60 pounds.  He worked full-time (50 hours per week) and he never applied for sick leave because of his wrist problems.  There was no restriction of routine daily activities.  He was not using any splints or braces to the wrist joints.  He denied any recent injuries to the wrist joints for the last three to four years.  He did not undergo recent wrist joint surgeries, did not have any incapacitating episodes, and did not have a history of flare-ups.  

On physical examination, the examiner reported that there was minimal deformity and swelling of the ulnar aspect of the left wrist joint.  There was no local tenderness.  There was a residual scar measuring about 1 inch over the lateral aspect of the left joint.  Small scars were present around this scar.  All scars were well healed, with no keloid changes and no local tenderness.  Minimal radial deviation of the left wrist joint was present.  There was no swelling, tenderness, redness, warmth, or crepitus of the right or left wrist joints.  There was no obvious deformity of the right wrist joint.  The movements of the right and left joints were within normal range and not painful.  Repetitive bilateral joint movements were normal, there was no obvious wasting of the muscles around the joints, and muscle power was normal.  The Tinel's and Phalen's sings were negative on both sides.  Sensation and circulation in both hands were intact.  X-rays of the both wrists showed a deformity of the distal radius and ulna due to an old injury and degenerative changes.  The examiner diagnosed the Veteran with residual old deformity of the left radius and ulna and minimal degenerative joint disease involving the left wrist joint   He also diagnosed the Veteran with minimal residual deformity of the right radius and ulna and minimal degenerative joint disease involving the right wrist joint.  The examiner also indicated that the Veteran's bilateral joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

On VA examination in February 2008, the Veteran reported experiencing pain of a 5 on a pain scale of 1 to 10, more so in the right wrist joint.  He indicated that moderate activities made more pain and that he could not do good gripping or pushing of things.  He could not handle weights more than 20 to 25 pounds with both hands.  He had been laid off from his work in an automobile manufacturing unit in July 2007 and had not worked since that time. There was no restriction of routine daily activities and he could eat, write, and dress.  He was not wearing any splints or braces.  There were no major incapacitating episodes.  There was no septic arthritis or constitutional disturbances.  The Veteran indicated that the joint symptoms of both wrists were also increased during cold weather.   

On physical examination, the examiner indicated that there was no local tenderness.  A well-healed residual scar measuring about one inch was present over the lateral aspect of the left wrist joint and multiple small scars were present around and above the scar.  All scars were well-healed, with no keloid changes and no local tenderness.  There was minimal radial deviation of the left wrist joint, but no swelling, redness, warmness or crepitus of the left wrist joint.  The movements of the left wrist joint were described as "within normal range," with dorsiflexion of 50 degrees, palmar flexion of 60 degrees, radial deviation of 20 degrees, and ulnar deviation of 25 degrees, not painful.  Repetitive movements were normal.  There was no wasting of the muscles around the left wrist of small muscles of the left hand.  Left handgrip and muscle power was normal.  There were no obvious deformities of the right wrist joint.  There was no swelling, tenderness, redness, warmness, or crepitus.  The movements of the right wrist joint were characterized as "slightly diminished," with dorsiflexion of 40 degrees, palmar flexion of 50 degrees, radial deviation of 15 degrees, and ulnar deviation of 20 degrees, not painful.  Repetitive movements were normal, not painful.  There was no obvious wasting of the muscles around the right wrist joint and small muscles of the right hand.  Right handgrip was normal.  Tinal and Phalen's signs were negative on both sides.  Sensations were intact over both hands.  Circulation was intact.  Deep tendon reflexes in both upper extremities were normal.  No classic changes noticed over the hands.  The Veteran was not wearing any splints or braces.  X-rays of both wrists showed old healed fractures and deformities involving the distal radius and ulna on both sides.  The examiner diagnosed the Veteran with minimal old residual deformity of both right and left radius and ulna and minimal degenerative joint diseases involving both wrist joints.  Joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  Although the Veteran was status post surgery for right carpal tunnel syndrome in the seventies, current examination revealed no objective clinical signs.  The examiner also diagnosed the Veteran with old left ulnar motor palsy distal to the wrist, resolving, status post 1976 injuries.  However, although the Veteran reported having paresthesia over both hands, more so on the right side, current EMG revealed no evidence of residual ulnar nerve palsy on the left side and there was no evidence of carpal tunnel syndrome.  Joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  

On VA examination in May 2010, the Veteran complained of experiencing limited motion of his right wrist with pain on forced movement.  He complained that his wrist joint aches in cold weather, with an intensity of 1/10.  Activities of daily living were not affected, but his work was affected.  He did not have any braces and there was no instability.  Repetitive motion did not produce any additional loss of motion and there was no flare-up.  He complained of minor stiffness of his left wrist, especially in cold weather.  However, general condition of the left wrist was better than on the right side.  Activities of daily living were not affected and his work was also unaffected.  Repetitive motion did not produce any additional loss of motion or pain.  He was not taking any regular medications, except occasional ibuprofen.

On physical examination, the right forearm and wrist examination revealed that there was mild deformity near the wrist.  The wrist joint revealed minimal bony enlargement.  There was no tenderness.  Range of motion (using a gonimeter) revealed dorsiflexion of 60 degrees, with complaint of pain at the end of motion.  Palmar flexion was 75 degrees without complaint of pain.  Radial deviation was 2 degrees without any pain and ulnar deviation was 40 degrees, without pain.  Supination was 70 degrees and pronation was 85 degrees.  Power against resistance was 5/5.  Movement against resistance produced pain in dorsiflexion.  Right hand and fingers were normal looking, without any deformity or swelling.  The grip strength was strong and radial pulse was palpable.  There was a surgical scar in front of the right wrist, presumably from his previous carpal tunnel surgery.  The left wrist examination revealed that there was no deformity or swelling.  There was no tenderness.  Range of motion (using a gonimeter) revealed dorsiflexion of 65 degrees, with complaint of pain at the end of motion.  Palmar flexion of 80 degrees.  Radial deviation of 30 degrees.  Ulnar deviation of 45 degrees.  Supination of 70 degrees and pronation of 80 degrees.  All of these motions were without any pain.  Power against resistance was 5/5, without any pain.  Grip strength was strong and there was no ulnar nerve palsy.  The radial pulse was palpable.  X-rays of the Veteran's right wrist revealed a healed fracture of the distal radius and ulna in fairly satisfactory position.  There were minimal degenerative changes in the wrist joint.  X-rays of the Veteran's left wrist revealed healed fractures of the distal radius and a fracture of the ulnar styloid process.  There was no evidence of degenerative arthritis of the wrist joint.  The examiner diagnosed the Veteran with residual fracture of the distal radius and ulnar of the right wrist with limited motion and pain with minor degenerative changes.  He also diagnosed the Veteran with residual of fracture of the distal radius, left wrist, with a fracture of the ulnar styloid.  There was no evidence of degenerative arthritis, with no evidence of ulnar nerve palsy.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints (three times).  There was minimal impairment of daily occupational activities due the Veteran's subjective complaints.


Legal Analysis

At the outset, the Board notes that the Veteran's claims for increased evaluations for his service-connected bilateral arm disabilities were received on May 26, 2006.  Therefore, the rating period for consideration on appeal begins May 26, 2005, one year prior to the date of receipt of the claim upon which the January 2007 rating decision and February 2007 Notice of Disagreement were based.  38 C.F.R. § 3.400(o)(2).  The record shows that the Veteran is right-handed.  Thus, in rating his service-connected disability, when applicable, the ratings provided for the major, as opposed to the minor, upper extremity should apply. 38 C.F.R. § 4.69.

The Veteran's service-connected right and left wrist disabilities are currently assigned respective 10 percent evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5211(pertaining to impairment of the ulna) and/or 5212 (pertaining to impairment of the radius).

In this case, an evaluation in excess of 10 percent is not warranted for the Veteran's bilateral forearm disabilities under Diagnostic Code 5211 (pertaining to impairment of the ulna).  Under this code, a rating of 20 percent is for application for nonunion in the lower half of the ulna, regardless if a major or minor joint is involved. 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2010).  Here, the Board acknowledges that the evidence of record shows that the Veteran's bilateral ulnas show mild/minimal deformity.  However, the evidence does not demonstrate that there is nonunion of the lower half of either bone.  Additionally, the evidence does not show that either ulna displays nonunion in the upper half with false movement, loss of bone substance and/or marked deformity.  

The Veteran is also not entitled to higher evaluations under Diagnostic Code 5212, which provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side and 10 percent for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  Here, the Board acknowledges that the evidence of record shows that the Veteran's right and left radius show mild/minimal deformity.  However, the evidence does not demonstrate that there is nonunion in the upper half of either bone.  Additionally, the evidence does not show that either radius displays nonunion in the lower half with false movement, loss of bone substance and/or marked deformity.  

The Board has also considered Diagnostic Code 5213, which pertains to impairment of supination and pronation.  Under this code, limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  In this case, the May 2010 VA examination report shows that the Veteran had supination of 70 degrees on the right and left, pronation of 85 degrees on the right, and pronation of 80 degrees on the left.  The Board finds that such clinical findings do not correspond to evaluations in excess of 10 percent under Diagnostic Code 5213. 

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis of the wrist. Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist. 38 C.F.R. § 4.71a. A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125. 38 C.F.R. § 4.71a. However, because the clinical evidence of record does not show that the Veteran's right or left wrist are anklyosed, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5214.  

Diagnostic Code 5215, pertaining to limitation of motion of the wrist, is also applicable.   Under this Diagnostic Code, a 10 percent evaluation is warranted for either wrist (major or minor) when dorsiflexion is less than 15 degrees, or when palmar flexion is in line with the forearm.   This is the highest rating possible under this Diagnostic Code.  Therefore, the Veteran is not entitlement to a higher rating under Diagnostic Code 5215 for his left or right wrist disability.

The Board also finds that it is neither contended nor shown that the Veteran's  bilateral forearm disability involves elbow ankylosis, forearm flexion limited to 90 degrees, forearm extension limited to 75 degrees, or forearm flexion limited to 100 degrees and extension to 45 degrees.  As such, Diagnostic Codes 5205 (ankylosis of the elbow), 5206 (limitation of forearm flexion), 5207 (limitation of forearm extension), or 5208 (limitation of forearm flexion and extension) provide no basis for any higher rating.  Likewise, because the evidence does not show impairment of the elbow flail joint or nonunion of the radius and ulna with flail false joint, higher evaluations are not warranted under Diagnostic Codes 5209 (other impairment of elbow flail joint) or 5210 (nonunion of the radius and ulna, with flail false joint). 

The Board notes that the musculoskeletal nature of the disability requires consideration of additional functional impairment due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, the record shows that the Veteran consistently reported bilateral wrist pain, swelling, and stiffness on VA examinations in 2006, 2008, and 2010.  However, such examination reports show that the Veteran did not wear any splints or braces.  Examiners from the examinations also indicated that bilateral repetitive joint movements were normal and there was no additional functional limitation or limitation of motion due to pain, fatigue, weakness, or lack of endurance after repetitive use.  Accordingly, the Board finds that there is no additional functional loss of the Veteran's service-connected bilateral radius and ulna disabilities and increased evaluations on this basis are not warranted.

The record reflects that the RO has indicated that ulna palsy is associated with the Veteran's left wrist disability and carpal tunnel syndrome is associated with the Veteran's right wrist disability.  Therefore, the Board will next consider whether his disability meets the criteria for a separate compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8514, 8515, and/or 8516 for his adverse neurological symptomatology. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In this regard, Diagnostic Code 8514 provides a 20 percent rating for mild incomplete paralysis of the radial nerve in the major and minor upper extremity. Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis of the median nerve in the major and minor upper extremity. And, Diagnostic Code 8516 provides minor a 10 percent rating for mild incomplete paralysis of the ulnar nerve in the major and upper extremity. 

In this case, the February 2008 VA examination report reflects that the Veteran reports experiencing bilateral wrist paresthesia tingling and numbness in his wrists.  However, the clinical evidence of record does not demonstrate any objective neurological symptomology.  In this regard, the August 2006 and February 2008 VA examination reports show that sensation and circulation were intact in both of the Veteran's hands and Tinel's and Phalen's signs were negative on both sides.  The examiner from the February 2008 VA examination also reported that although the Veteran was status post surgery for carpal tunnel syndrome in the seventies, current examination revealed no objective clinical signs of right carpal tunnel syndrome and a current EMG revealed no evidence of residual nerve palsy on the left side.  The May 2010 VA examiner also indicated that there was no evidence of ulnar nerve palsy.  Therefore, based on such findings, the Board finds that the Veteran is not entitled to a separate compensable evaluation for any neurological impairment that he may experience as a result of his bilateral wrist disability.

The Board has also considered whether a separate evaluation is warranted for the Veteran's bilateral wrist scars.  The record shows that the 2006, 2008, and 2010 VA examiners reported that the Veteran had bilateral wrist scars, which were described as being well-healed, with no keloid changes, and with no local tenderness.  Based on this evidence, the Board finds that because the evidence of record does not demonstrate that the Veteran's bilateral wrist scars are deep, causes limited motion, exceed 6 square inches, or are 144 square inches or greater, unstable, ulcerating, or painful on exam, the Veteran is not entitled to a compensable rating under 38 C.F.R. § 4.118 Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 (2010).  Therefore, the Board concludes that the Veteran is not entitled to a separate evaluation for his bilateral wrist scars.

The Board has also considered the Veteran's statements that his disabilities are worse than the 10 percent ratings he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to assign a specific level of disability to his bilateral ulna and radius conditions according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's bilateral ulna and radius disabilities has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In conclusion, for all of the foregoing reasons, the Board finds the Veteran's disability picture with respect to his service-connected bilateral wrist disabilities more nearly approximates the currently assigned 10 percent evaluations and that the preponderance of the evidence is against the Veteran's claims for evaluations in excess of 10 percent at this time. Additionally, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate for either disability at any time during the rating period on appeal.  However, because the Veteran's bilateral wrist symptomatology has not been shown to have other than remained constant (at a 10 percent level) throughout the rating period on appeal, staged ratings are not warranted.  Accordingly, the Veteran's claims for increased evaluations for his service-connected bilateral residuals of fractures to the ulna and radius must be denied.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 (August 16, 1996). In this case, consideration of an extraschedular rating has not been expressly raised. Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2010).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of fracture, left distal radius with ulna palsy, is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of fracture, right distal radius and ulna with carpal tunnel syndrome, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


